            Case 1:21-cv-00260-PB Document 25-1 Filed 07/23/21 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


                                                  )
SECURITIES AND EXCHANGE                           )
COMMISSION,                                       )
                Plaintiff,                        )
                                                  )
v.                                                )   1:21-cv-260-PB
                                                  )
LBRY INC.,                                        )
                        Defendant,                )
                                                  )
LBRY FOUNDATION INC.,                             )
                                                  )
                        Defendant-Intervenor.     )
                                                  )

                       SECOND DECLARATION OF JULIE SIGWART

           Pursuant to 28 U.S.C. § 1746(2), I declare as follows:

       1.       I am not an employee of LBRY, Inc., having left the company in October 2020.

       2.       The “Swarm” program, referenced by the SEC in its opposition memorandum,

was part of LBRY, Inc.’s community building program. It has never been a program of LBRY

Foundation, Inc. (“Foundation”). The Foundation was registered after the Swarm program was

stopped.



I declare under penalty of perjury that the foregoing is true and correct.



Executed on the 22nd day of July, 2021.               /s/ Julie Sigwart
                                                      JULIE SIGWART




                                                                                       17823462.1
